Citation Nr: 1647900	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  11-31 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for cervical spine condition.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for left upper extremity numbness.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for lumbar spine condition.

4.  Entitlement to service connection for cervical spine condition.

5.  Entitlement to service connection for left upper extremity numbness.

6.  Entitlement to service connection for lumbar spine condition.

7.  Entitlement to service connection for bilateral knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to June 1975, September 1978 to February 1981, and from January 2004 to January 2005, with additional service in the Alabama Army National Guard.  His awards include the Combat Action Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The April 2010 rating decision granted service connection for posttraumatic stress disorder and denied service connection for bilateral knee condition.  In May 2010, the Veteran submitted a notice of disagreement with the denial of service connection for a bilateral knee condition only.  The RO issued a statement of the case in October 2011 on the issue of service connection for a bilateral knee condition and the Veteran perfected his appeal with a November 2011 VA Form 9.

The May 2011 rating decision confirmed and continued the previous denial of service connection for degenerative disc disease of the cervical spine (also claimed as neck injury and radiculopathy), degenerative disc disease of the lumbar spine (also claimed as chronic low back strain), and left upper extremity numbness.  In May 2011, the Veteran submitted a notice of disagreement.  The RO issued a statement of the case in October 2011 and the Veteran perfected his appeal with a November 2011 VA Form 9.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed March 2008 rating decision, the RO denied service connection for degenerative disc disease of cervical spine, left upper extremity numbness, and degenerative disc disease of lumbar spine.

2.  The evidence received since the March 2008 rating decision relates to unestablished facts necessary to substantiate claims of service connection for cervical spine condition, left upper extremity numbness, and degenerative disc disease of lumbar spine.

3.  The Veteran's cervical spine condition preexisted service but was aggravated by his final period of active duty service.

4.  The Veteran's cervical radiculopathy, claimed as left upper extremity numbness, preexisted service but was aggravated by his final period of active duty service.

5.  The Veteran's lumbar spine condition was caused by his final period of active duty service.

6.  The Veteran's bilateral knee condition preexisted service but was aggravated by his final period of active duty service.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision denying service connection for degenerative disc disease of cervical spine, left upper extremity numbness, and degenerative disc disease of lumbar spine is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  Evidence received since the final March 2008 rating decision is new and material; therefore, the claim of entitlement to service connection for a cervical spine condition is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159, 20.1103 (2016).

3.  Evidence received since the final March 2008 rating decision is new and material; therefore, the claim of entitlement to service connection for left upper extremity numbness is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159, 20.1103 (2016).

4.  Evidence received since the final March 2008 rating decision is new and material; therefore, the claim of entitlement to service connection for a lumbar spine condition is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159, 20.1103 (2016).

5.  The criteria for service connection for degenerative disc disease of the cervical spine have all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

6.  The criteria for service connection for cervical radiculopathy, claimed as left upper extremity numbness, have all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

7.  The criteria for service connection for degenerative disc disease of the lumbar spine have all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

8.  The criteria for service connection for osteoarthritis of the bilateral knees have all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran was originally denied service connection for degenerative disc disease of cervical spine (cervical spine condition), left upper extremity numbness, and degenerative disc disease of lumbar spine (lumbar spine condition) in a March 2008 rating decision.  Service connection was denied for a cervical spine condition because the evidence showed that degenerative disc disease of the cervical spine existed prior to service and there was no evidence that the condition permanently worsened as a result of service.  Service connection for left upper extremity numbness was denied because there was no clinical evidence or objective findings of radiculopathy or polyneuropathy and no permanent residual or chronic disability of his in-service numbness complaints.  Finally, service connection was denied for a lumbar spine condition because the record did not show that this condition occurred in or was caused by service and did not show that it manifested to a compensable degree within one year of the Veteran's separation from service.  The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance.  Thus, the March 2008 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (b).

The Veteran's current claim to reopen was received in May 2010.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  Id.

At the time of the March 2008 rating decision, the evidence of record consisted of the Veteran's service treatment records, VA and private treatment records, the January 2008 peripheral nerves exam, and his claims.  Since then, additional VA and private treatment records, lay statements, the Veteran's July 2016 hearing testimony, and private medical opinions have been added to the record.  These additional records include a description of the Veteran's claimed in-service injuries and positive private medical nexus opinions.  As such, this new evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the criteria for reopening claims of service connection for cervical spine condition, left upper extremity numbness, and lumbar spine condition have been met.


II.  Service Connection - Generally

Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).  This statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As an initial matter, the Board notes that the Veteran did not undergo an entrance examination prior to his last period of active duty from January 2004 to January 2005, which is the period during which all of his currently claimed injuries occurred.  Absent an entrance examination for this period, the presumption of soundness does not apply to any of these conditions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).


III.  Service Connection - Cervical Spine

As noted above, the record does not contain an entrance examination for the Veteran's last period of active duty service and so the presumption of soundness does not apply.  Instead, the medical evidence shows that the Veteran's cervical spine condition pre-existed this period of service.  Specifically, the record shows that the Veteran had mild degenerative disc changes and a large herniated nucleus pulposus on an MRI in November 1996.  Later that month, he underwent anterior decompression and fusion (cervical fusion surgery).  Indeed, the Veteran's private physician agrees that this condition pre-existed the Veteran's deployment to Iraq.  See e.g., February 2010 private opinion.  Thus, the record establishes that the Veteran had mild disc degeneration and cervical fusion prior to his entrance into service in January 2004.

The Veteran does not allege and the record does not suggest that this cervical spine condition was related to any of his earlier periods of service ending in February 1981 or to a period of active duty or training (ACDUTRA) or inactive duty for training (IDT).

The Veteran currently has degenerative disc disease of the cervical spine.  See January 2008 VA examination.  Thus, the current disability requirement is satisfied.

With regard to the in-service requirement, the Veteran has reported three in-service injuries that he believes aggravated this condition: (1) an incident wherein his arms went numb after he filled several sandbags; (2) a fall from a building he was helping construct; and (3) a fall/dive from a truck that was under mortar attack.  The Veteran was awarded the Combat Action Badge during this period of service and the situations he describes are consistent with the circumstances, conditions, or hardships of his service.  Thus, his lay evidence is sufficient proof of service incurrence or aggravation of these injuries unless rebutted by clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b).  No such contradictory evidence is found and so his account of these injuries is found to be competent and credible.  Thus, the in-service occurrence or injury requirement is likewise satisfied.

Turning to the final question of whether a causal relationship exists between the present disability and the disease or injury incurred or aggravated during service, the May 2011 VA examiner found no objective evidence to support worsening or aggravation beyond natural progression.  By contrast, the Veteran's private physician found that his cervical spine condition was exacerbated and/or aggravated by his active duty service, noting that prior to his last period of service the Veteran did not have any issues but reported symptoms during service.  See November 2011 private opinion; see also July 2011 private opinion.  Since service the Veteran has sought treatment for this condition and it has not improved.  See February 2010 private opinion.  This is corroborated by the October 2003 memorandum that cleared the Veteran for deployment despite a history of cervical fusion with good results and was issued a permanent physical profile with no limitations.  The Board finds the private opinion to be more probative.  The medical evidence of no improvement since service establishes the nexus element.  

Thus, all elements are met and service connection for degenerative disc disease of the cervical spine is granted.


IV.  Service Connection - Left Upper Extremity Numbness

The Veteran is also seeking service connection for a condition characterized by left upper extremity numbness.  His left upper extremity numbness has been characterized as a radicular symptom of his cervical spine condition, which was found to pre-exist service as described above.  See also July 2011 private opinion.

He currently has subjective cervical neuropathy including left hand numbness of two fingers.  See January 2008 VA examination; see also August 2008 private treatment record.  Additionally, an October 2004 record shows that the Veteran sought treatment for numbness and tingling in his bilateral hands and was diagnosed with radiculopathy.  Since service he has continued to seek treatment for this condition and there is no evidence that it has improved.  In a July 2011 opinion, the Veteran's private physician found that his radicular symptoms were exacerbated by his service on active duty, noting that the Veteran's service treatment records confirm that he sought treatment for these symptoms during service and after he returned.  Thus, all elements are met and service connection for cervical radiculopathy is granted.


V.  Service Connection - Lumbar Spine

The Veteran is also seeking service connection for a lumbar spine condition.  While the Veteran's private physician concedes a pre-existing lumbar spine condition, the evidence of record does not establish one.

The Veteran currently has degenerative disc disease of the lumbar spine.  See e.g., January 2008 and May 2011 VA examinations.  The Veteran has linked this condition to his conceded in-service injuries.  The remaining question is whether a causal relationship exists between the present disability and the disease or injury incurred or aggravated during service.  The May 2011 VA examiner found that the Veteran's current lumbar spine condition was consistent with natural aging.  By contrast, the Veteran's private physician found that his lumbar spine condition was causally linked to his deployment and subsequent military service, again noting the lack of complaints until his last period of service.  See November 2011 private opinion; see also July 2011 private opinion.  Again, the Board finds the private opinion more probative.  Thus, all elements are met and service connection for degenerative disc disease of the lumbar spine is granted.


VI.  Service Connection - Bilateral Knees

The Veteran is claiming that his bilateral knee condition was aggravated during his last period of service.  Again, the record does not contain an entrance examination for the Veteran's last period of active duty service and so the presumption of soundness does not apply.  Instead, the medical evidence shows that the Veteran's bilateral knee condition pre-existed this period of service.  Specifically, in his February 1996 report of medical history, the Veteran reported undergoing orthoscopic knee surgery in 1991 to repair torn meniscus.  Additionally, he was given a December 1996 physical profile for surgery on both knees.  Thus, the record establishes that the Veteran had undergone surgical repair of his knees prior to his last period of service.

The Veteran does not allege and the record does not suggest that this bilateral knee condition was related to any of his earlier periods of service ending in February 1981 or to a period of active duty or training (ACDUTRA) or inactive duty for training (IDT).

During the pendency of this appeal, the Veteran has been diagnosed with osteoarthritis of the bilateral knees.  See September 2011 VA examination.  He reported knee pain beginning during his deployment in Iraq and associated this condition with his fall from a building, filling sandbags, and the weight of his body armor.  See July 2016 hearing testimony.  Thus, the first two requirements for service connection have been met.

Turning to whether a causal relationship exists between the present disability and the disease or injury incurred or aggravated during service, the September 2011 VA examiner found no objective evidence to support worsening or aggravation beyond natural progression.  By contrast, the Veteran's private physician, which the Board finds more probative, noted that the Veteran's pre-existing knee problems had been addressed prior to this period of service and that since service he had sought treatment for this condition and it was not improving.  See February 2010 private opinion.  Indeed, the Veteran was cleared for deployment in October 2003 despite a history of history of knee injury, well-healed, and was issued a permanent physical profile with no limitations.  The Veteran's private physician also found that his current bilateral knee condition, which is a progressive degenerative process, was exacerbated by his active duty service.  See July 2011 private opinion.  The continued presence of symptoms since service establishes the nexus element.  Thus, all elements are met and service connection for bilateral knee osteoarthritis is granted.


ORDER

New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for cervical spine condition, and the claim is reopened.

New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for left upper extremity numbness, and the claim is reopened.

New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for lumbar spine condition, and the claim is reopened.

Service connection for degenerative disc disease of the cervical spine is granted.

Service connection for cervical radiculopathy, claimed as left upper extremity numbness, is granted.

Service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for osteoarthritis of the bilateral knees is granted.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


